Name: Commission Regulation (EC) No 1753/2002 of 1 October 2002 authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of India
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  trade policy;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32002R1753Commission Regulation (EC) No 1753/2002 of 1 October 2002 authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of India Official Journal L 264 , 02/10/2002 P. 0021 - 0022Commission Regulation (EC) No 1753/2002of 1 October 2002authorising transfers between the quantitative limits of textiles and clothing products originating in the Republic of IndiaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3030/93 of 12 October 1993 on common rules for imports of certain textile products from third countries(1), as last amended by Commission Regulation (EC) No 797/2002(2), and in particular Article 7 thereof,Whereas:(1) The Memorandum of Understanding between the European Community and the Republic of India on arrangements in the area of market access for textile products, initialled on 31 December 1994(3), provides that favourable consideration should be given to certain requests for so-called "exceptional flexibility" by India.(2) The Republic of India has made a request for transfers between categories on 12 July 2002.(3) The transfers requested by the Republic of India fall within the limits of the flexibility provisions referred to in Article 7 and set out in Annex VIII to Regulation (EEC) No 3030/93.(4) It is appropriate to grant the request.(5) It is desirable for this Regulation to enter into force the day after its publication in order to allow operators to benefit from it as soon as possible.(6) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee provided for in Article 17 of Regulation (EEC) No 3030/93,HAS ADOPTED THIS REGULATION:Article 1Transfers between the quantitative limits for textile goods originating in the Republic of India are authorised for the quota year 2002 in accordance with the Annex.Article 2This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 October 2002.For the CommissionPascal LamyMember of the Commission(1) OJ L 275, 8.11.1993, p. 1.(2) OJ L 128, 15.5.2002, p. 29.(3) OJ L 153, 27.6.1996, p. 53.ANNEX>TABLE>